Citation Nr: 0513743	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a fungal infection 
of the feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974 in the U.S. Army, and later had unverified 
service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at  the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
heart disorder is related to service.

2.  In an October 1999 rating decision, the RO declined to 
find that new and material evidence had been submitted to 
reopen the veteran's claim for residuals of granulation 
tissue tumor excision of the feet and bilateral foot fungus.  
Until the present time, that was the last final rating 
decision denying the claim for service connection for a 
fungal infection of the feet on any basis.

3.  The evidence added to the record since the October 1999 
rating decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated during 
service, nor may a cardiovascular disease be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

2.  Evidence submitted since the October 1999 rating decision 
wherein the RO denied service connection for residuals of 
granulation tissue tumor excision of the feet and bilateral 
foot fungus is not new and material; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined in October 1971 for enlistment in the Regular 
Army, the veteran's heart was reported as normal, and his 
chest X-ray was acceptable.  His feet were noted to be 
abnormal, and to have pes planus (flat foot).  The veteran 
reported no history of foot trouble or pain and pressure in 
his chest.

A June 1972 service medical record shows the veteran 
complained of substernal chest pain.  It was recurrent, and 
came on when he exercised heavily.  Blood pressure and heart 
examination were normal, and the clinical impression was 
benign chest pain.  In December 1972, the veteran complained 
of sharp pains just below his rib cage on the left side, when 
stretching or bending.  Costochondritis was noted.  A May 
1973 service record shows the veteran had fungal disease on 
his feet.  He was instructed in foot care and given Tinactin 
ointment.

Medical examination in anticipation of his ETS (expiration of 
term of service), in December 1973, shows that the veteran's 
heart and feet were normal on clinical evaluation, and a 
chest X-ray was negative.

The report of an enlistment examination for the Army National 
Guard in March 1974 shows the veteran's heart and feet were 
normal.  His chest X-ray was negative for any abnormality.  
In his report of medical history, the veteran denied any foot 
trouble or pain and pressure in his chest.

A June 1975 private hospitalization report shows the veteran 
was admitted with the complaint of pain in his left foot.  He 
gave history of having "cut his foot several years ago . . . 
when he stepped on a broken bottle and [he] had a feeling of 
glass in his foot ever since."  He then underwent surgery 
for excision of a nodular area under his old laceration scar.  
The pathology report indicated dense scarring, fibroadipose 
tissue.  He was discharged after three days in the hospital, 
with the diagnosis of granulation tissue tumor of the left 
foot.

A July 1975 treatment record during National Guard duty shows 
the veteran was treated for fluid drainage at the incisional 
site on the plantar aspect of his left foot, behind the head 
of the first metatarsal.  His previous surgery was noted.  He 
was treated for infection at the surgical site, and placed on 
a temporary limited-duty physical profile.

VA outpatient records dated from June 1984 to May 1990 show 
the veteran was treated for plantar fibroma, left foot; tinea 
pedis, bilateral; and hypertension.  The veteran had 
complained of a painful mass on the bottom of his left foot.  
The plantar fibroma was excised in August 1988.  
Subsequently, he was treated for residuals of the surgical 
wound.  In May 1990, the veteran underwent revision of 
hypertrophic scar of the left medial arch.

In February 1995, the veteran underwent VA examination of the 
feet.  He complained of soreness, especially on the left, 
since 1972.  He did not give a history of injury to his feet.  
He stated that he had surgery on his left foot in 1975, 1987, 
and 1989 for plantar fibromatosis.  He had previously been 
given orthotics inserts with padding, to decrease pressure to 
both plantar regions.  On examination, the veteran ambulated 
without any difficulty.  The left foot showed no swelling, 
redness, or increased warmth.  A four-inch linear scar along 
the medial arch was moderately tender to palpation and 
pinkened.  Both dorsalis pedis and posterior tibial pulses 
were palpable.  Range of motion was normal.  The right foot 
plantar fascia had mild tenderness to palpation but was 
otherwise normal.  A left foot X-ray was normal.

VA outpatient records dated from December 1997 to December 
1998 indicate the veteran sought treatment for his feet.  He 
complained of a painful plantar callus, and a painful scar on 
the arch area of the left foot.

In a January 1999 written statement, G.A., DPM, indicated 
that she treated the veteran since November 1998.  He had 
outpatient surgery on his left foot in December 1998 and 
would be unable to work until January 1999.  Operative 
records show the veteran had an enlarged condyle on the base 
of the fifth proximal phalanx.

A January 2000 outpatient record shows the veteran was 
treated for and diagnosed with hypertension.

In a February 2000 written statement, L.M., MD, indicated 
that he treated the veteran for his foot.  The veteran 
reported multiple operations on the left foot for plantar 
fibromas.  Most of the pain was under the scar from the 
medial side.  The impression was recurring plantar fibroma 
pain, status post multiple operations, and retained hardware, 
status post fifth metatarsal procedure with intra-articlar 
presence of the pin.

Private treatment records dated from December 2000 to January 
2001 show the veteran had general weakness and blurred 
vision.  He had a past medical history of peripheral vascular 
disease.  The clinical impression was diabetic ketoacidosis, 
hypertension, and peripheral vascular disease.

VA outpatient records dated from January 2001 to December 
2002 show the veteran had a heart murmur that was very 
prominent.

In June 2002, the veteran was admitted to the hospital with 
complaints of chest pain.  The impression was a small area of 
stress-induced ischemia involving the inferolateral wall and 
equivocally involving the anterior wall of the left 
ventricle.

In a May 2003 written statement, J.L., MD, indicated that he 
treated the veteran for chest pains.  He indicated that the 
veteran had first started experiencing chest pains in 1972 
while in service.  He complained of stabbing chest pains, 
which were exertional in nature.  No evaluation was performed 
at that time.  A recent myocardial perfusion scan was 
compatible with acute myocardial ischemia.  Coronary 
arteriography revealed normal right coronary arteries, with 
no significant occlusive disease.  Although the veteran's 
coronary arteries were normal, his chest pains were highly 
suggestive of angina pectoris.  The possibility of coronary 
artery spasm could not be ruled out.  The veteran claimed 
that the pains he currently had were the same as in 1972.  
Taking that into consideration, Dr. L stated that the 
veteran's present condition was related to the pains he 
reported in 1972 in service.

In private treatment records dated in July and August 2004, 
Dr. L indicated that the veteran had coronary artery disease, 
peripheral vascular disease, hypertension, tobacco use, and 
hyperlipidemia.  The veteran had complaints of persistent 
angina despite medical therapy.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  He indicated that there was no 
additional evidence to submit in support of his claim.  He 
stated that he experienced chest pains in service.  They 
arose at any time, not just after physical activity.  He 
stated that he continued to experience chest pains until his 
discharge in 1974.  No tests were done in service to 
determine the cause of the chest pains.  He said that, in the 
year following discharge, he had sought treatment, but he had 
been unable to locate those records.  Currently, he reported 
pains from once per month to three times per week.  He stated 
that Dr. L told him that his chest pains come from an 
enlarged heart and hypertension.

The veteran testified that he currently received periodic 
treatment for the chronic fungal condition of his feet.  He 
stated that he had sought treatment for this condition just 
after his discharge, but was unable to locate the records.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In June 2001, October 2002, and July 2003 letters, the RO 
informed the veteran of the VCAA and its effect on his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed October 2003 statement of the case (SOC) and 
November 2003 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish new and material evidence and 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
October 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Heart Disorder

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Moreover, the law provides that a veteran shall be 
granted service connection for certain specific disorders, 
including cardiovascular disease, although not otherwise 
established as incurred in service, if such disease is 
manifested to a 10 percent degree within one year following 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding the lack of a 
diagnosis of a disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that he experienced chest pains 
while in service, and that these chest pains are the same as 
those he currently experiences.  Therefore, he believes they 
are related.  However, the Board points out that the 
veteran's medical record is silent for any complaints of 
heart disease from his separation from service in 1974 until 
January 2001, when it was first shown he had a heart murmur.  
This is a nearly 25-year gap in medical evidence.  Moreover, 
his episodes of chest pain in service were not ascribed by 
any medical personnel to heart abnormality (costochondritis 
involves the rib cage and cartilage), and his medical 
examinations were devoid of any indication of a heart 
disorder or high blood pressure.  Even interpreting the 
evidence in the light most favorable to the veteran, the 
Board notes that he was first diagnosed with hypertension, or 
high blood pressure, in 1984.  However, this is still ten 
years after his separation from active military service, and 
there is no evidence that his hypertension is related to his 
complaints of chest pain in service.

The Board acknowledges the veteran's statement that he sought 
treatment within one year after his separation for his chest 
pain, and continued to seek this treatment until the present 
time.  He has stated that he attempted to secure those 
treatment records but was unable to do so.  The Board 
understands his frustration, and does not have reason to 
doubt his account of his medical history.  However, the Board 
can only make a determination based upon the evidence of 
record, and cannot speculate as to the medical opinions that 
were included in any unobtainable records.

The Board takes particular notice of the veteran's May 2003 
written statement from Dr. L., who stated that, based on the 
veteran's description of his in-service chest pain being the 
same as his current chest pain, the two are related.  The 
Board does not consider this as probative evidence for the 
following reasons.  It is significant that the physician's 
opinion as to history was based solely upon statements made 
by the veteran, specifically the veteran's comment that the 
pain he currently felt was the same as the pain he felt in 
1972.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  In particular, the 
physician failed to explain the evolution of the veteran's 
chest pain, and specifically neglected to comment upon the 
lack of documented symptomatology for more than two decades.

Therefore, there is no competent or probative evidence 
linking the veteran's current heart disorder with complaints 
of chest pains during his military service.  As the evidence 
preponderates against the claim for service connection for 
the veteran's heart disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  New and Material Evidence - Foot Disorder

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The relevant evidence was summarized above.  After the 
issuance of the October 1999 rating decision, the last final 
decision on the veteran's claim for new and material evidence 
to reopen his claim for a foot disorder, the RO submitted a 
January 2000 VA outpatient record showing he received inserts 
in his shoes for his flat feet.  The veteran mentioned his 
numerous surgeries and noted that his scars had started to 
hurt more.  There was pain on manipulation of the scar on the 
plantar aspect of the left foot.  The assessment was plantar 
fibroma excision with several scar revisions.

The veteran also submitted the February 2000 private 
treatment record showing he had several previous surgeries 
for plantar fibromas.  The impression was recurring plantar 
fibroma pain, status post multiple operations.  These are the 
only records added to the veteran's claims file regarding his 
foot disorder since the October 1999 rating decision.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a foot disorder.  While the 
one VA and one private treatment records do constitute new 
evidence, in that they were not of record at the time of the 
previous decisions, they are not material because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran's current foot disorder 
is related to his military service.

The veteran's active duty medical records show no foot 
problems other than pre-service flat feet, which manifested 
no symptomatology during service.  Then, after his release 
from active duty, the veteran had private surgery for an old 
foot injury of "several years" in duration.  That injury, 
and the resultant scar, were not mentioned in service, and 
thus might be assumed to have been incurred before service.  
In any event, the lack of any medical reports during service 
showing any active foot trouble from January 1972 to January 
1974, and with the only National Guard records showing 
treatment for an infection from private post-service surgery 
on the left foot which preceded his July 1975 National Guard 
duty, militates against a finding that the newly submitted 
evidence as to multiple post-service surgeries is material as 
to the issue of service connection.  Thus, even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to show that the 
veteran currently has a foot disorder that is related to 
service.

With regard to the contention of the veteran that he has a 
foot disorder that is related to military service, we 
certainly respect his right to offer his opinion and do not 
question his sincerity, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, supra; see also Espiritu, supra.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a foot disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

Service connection for a heart disorder is denied.

New and material evidence having not been submitted, the 
claim for service connection for a fungal infection of the 
feet is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


